Citation Nr: 1133342	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for right knee anterior cruciate ligament (ACL) insufficiency. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from December 1981 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he reported that he is currently employed by the U.S. postal service.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDING OF FACT

For the entire period on appeal, the Veteran's right knee disability has been productive of subjective complaints of pain and occasional giving way; objective findings include flexion to at least 85 degrees, normal extension, no instability, and the need for a knee brace. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right knee ACL insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5262 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, and private treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Additionally, the Veteran was afforded VA examinations in December 2006, December 2008, and March 2009.  The Board acknowledges that the Veteran believes the December 2006 examination was inadequate as the examiner did not physically examine him and merely sat next to him and asked him questions.  Despite the Veteran's contentions, the Board finds the examination report adequate at least to the extent to indicate the Veteran's report of his condition at the time.  Further, the Veteran underwent two subsequent examinations in which the examiners thoroughly examined him and obtained a detailed history.  

Further, the Board acknowledges that at the December 2008 VA examination, the Veteran reported that he incurs flare ups two to three times per week.  When a claimant's medical history indicates that a veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown at 407.  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

However, in this case, the Veteran has reported that his right knee disability undergoes periods of exacerbation due to standing on his feet for long periods.  He also reported flare-ups occur two or three times per week and last for hours.  His VA and private treatment records do not show any periods of exacerbation during the appeal period.  Given this history, it would be difficult, if not impossible to schedule an examination during a period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  Moreover, as will be discussed below, the December 2008 and March 2009 VA examinations included repetitive testing.  The Board finds that examinations are more than adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is also no indication that his right knee disability has worsened since the March 2009 VA examination.  Thus, a remand for another VA examination would unduly delay resolution.  Moreover, a remand for another VA examination would not provide a clearer disability picture for the December 2006 period. 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating for Right Knee Disability

Historically, the Veteran was granted service connection for right ACL insufficiency, in July 1986.  His disability was rated as 20 percent disabling for instability under Diagnostic Code 5257.  In December 2006, he underwent arthroscopic surgery.  Thereafter, in a March 2007 rating decision, he was granted a 100 percent rating from December 19, 2006, to January 31, 2007.  A 20 percent disability rating was assigned from February 1, 2007, again under Diagnostic Code 5257.  The Veteran filed a timely notice of disagreement with that rating action, which led to the current appeal before the Board.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the entire period on appeal, the Veteran's right knee disability has been rated under DC 5257.  Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

VA's General Counsel has also held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees. And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5256 provides for the assignment of a 30 percent rating when there is ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

A 40 percent rating under DC 5262 requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.  Malunion of the tibia and fibula with marked knee or ankle disability allows for the assignment of a 30 percent rating; with moderate disability, 20 percent; and with slight disability, 10 percent. 

As noted above, the Veteran's service-connected right knee ACL insufficiency has been rated as 20 percent disabling under Diagnostic Code 5257 for moderate instability, since February 11, 1986, with the exception of a brief period of a 100 percent schedular rating following arthroscopic surgery from December 2006 to February 2007.  

As an initial matter, the Board acknowledges that the Veteran's disability is protected under 38 C.F.R. § 3.951(b) (2010) and 38 U.S.C.A. § 1159 as the disability has been continuously rated at or above 20 percent for more than 20 years.  Therefore, the disability rating will not be reduced or severed.  Here, the Veteran was initially rated under the Schedule for instability even though more recent VA examinations and treatment records show that he does not have instability.  Rather, VA examinations and private treatment records indicate that he has severe degenerative arthritis.  

In Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011), the Federal Circuit held that changing a rating code to more accurately reflect the appropriate disability did not sever service connection of a disability or its rating, protected by 38 C.F.R. § 3.951(b) and 38 U.S.C.A. § 1159.  The Federal Circuit indicated that that service connection for a "disability" is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled for a service-connected disability.

Here, while not reducing or severing the protected 20 percent disability rating for the Veteran's service-connected right knee disability, the Board will change the rating code from DC 5257 to DC 5003 in order to more accurately rate the Veteran's right knee disability under degenerative arthritis of the right knee, as evidence discussed at length below does not support any finding of instability.  

For the following reasons, the Board finds that the Veteran's service-connected right knee ACL insufficiency, does not warrant the assignment of any higher or separate rating. 

VA examination reports dated in December 2006, December 2008 and March 2009 all indicate that the Veteran did not have instability even though he reported occasional giving way and wore a knee brace.  Notably, the March 2009 VA examination took place only a few weeks after the Veteran sustained a fall, which he attributed to his right knee instability.  Further, a review of private treatment records dated in 2007 indicates mild effusion, occasional giving way, and +1 pseudolaxity.  A January 2008 private treatment record also noted that there was no instability.  The Board has also reviewed private physical therapy treatment records and notes that the records did not indicate severe instability.  Notably, the Veteran's currently assigned 20 percent rating for right knee ACL insufficiency is protected as it has been in effect for over 20 years.  Based on the foregoing, the Board finds that the evidence does not support the assignment of either a higher rating for severe instability or a separate compensable rating under VAOPGCPREC 23-97.        

Next, a higher rating is not warranted for limitation of motion.  At the December 2006 VA examination, the Veteran had flexion to 135 degrees, with pain beginning at 130 degrees.  He also had extension from -90 to 0 degrees, with pain beginning at -40 degrees.  He had no additional limitation of motion on repetitive use.  The December 2006 VA examiner also described the Veteran's gait as antalgic with poor propulsion.  Next, at both the December 2008 and March 2009 VA examinations, the Veteran had flexion to 85 degrees and extension to 0 degrees.  The December 2008 VA examiner noted that, in flexion, pain began at 85 degrees and that he had no pain on extension.   The March 2009 VA examiner noted that there was objective evidence of pain but did not indicate the degrees at which pain began. 

The Board also finds that higher (or separate ratings) for limitation of motion is not warranted in this case, even with consideration of any additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Again, the Board emphasizes that at worst, the Veteran had flexion to 85 degrees and normal extension, despite pain.  The Board acknowledges that the Veteran reported flare ups two or three times per week that last for hours and when he stands on his feet for long periods, that he wears a brace to support his knee, and uses assistive devices including crutches and/or a cane.  Thus, despite his antalgic gait and complaints of pain, the Board finds that the evidence does not show a limitation of motion that more nearly approximates the assignment of a separate compensable ratings based upon limitation of extension or flexion under Diagnostic Code 5260 or Diagnostic Code 5261, even with consideration of the DeLuca factors.

Regarding ankylosis, as range of motion has been shown, a higher rating for ankylosis is not warranted.  Further, a review of the VA examination reports, private treatment records, and private physical therapy records does not indicate a higher rating for ankylosis.  Moreover, the March 2009 VA examiner specifically indicated that the Veteran did not have ankylosis.  

Regarding malunion of the tibia and fibula, a review of the VA examination reports, private treatment records, and private physical therapy records does not indicate a higher rating for malunion of the tibia and fibula.  
 
As explained above, the Board has changed the rating code from DC 5257 to DC 5003 in order to more accurately reflect the nature of the Veteran's right knee disability.  In this case, an X-ray dated in December 2006 indicated severe degenerative arthritis in the right knee.  Under DC 5003, degenerative arthritis may be rated under the rating codes for limitation of motion or if the limitation of motion is noncompensable under the appropriate code, then a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed.  A 20 percent rating is also warranted with X-ray evidence of involvement of two or more major joint groups with occasional incapacitating episodes.  

As demonstrated above, although the Veteran's motion has been limited, it is not limited to a compensable degree.  38 C.F.R. § 4.71a, DC 5260.  In order to warrant a compensable rating for limitation of flexion, flexion must be limited to 45 degrees.  Here, at worst, flexion has been limited to 85 degrees.  Further, the Veteran has demonstrated extension to zero degrees for the entire period on appeal.  In order to have a compensable rating for extension, extension must be limited to at least 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  Even with pain, his extension was not limited to 5 degrees. 

Here, the Board notes that as the Veteran's right knee disability has shown objective evidence of limitation of motion that is noncompensable under the appropriate codes.  This would normally warrant the assignment of a rating of 10 percent under DC 5003 for degenerative arthritis.  The Board is also cognizant that the evidence does not show that two or more major or minor joints or joint groups are affected by degenerative arthritis, the criteria required for the assignment of a 20 percent rating under DC 5003.  However, as previously discussed, the Veteran's currently assigned 20 percent rating is protected and will not be disturbed.  

Evidence of record reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion and incapacitating episodes.  In this regard, the Board acknowledges that the private treatment records indicate that the Veteran experienced episodes in which he had a physician's note to be absent from work on occasion, due to pain.  The Board also observes that at the March 2009 VA examination, the Veteran reported six to eight weeks of incapacitating episodes in the year prior to the examination.  However, notably, the March 2009 VA examiner also specifically noted that there were no incapacitating episodes.  Thus, evidence of record does not reflect any findings of functional loss greater than that contemplated by the currently assigned 20 percent rating.

The Board has also considered the Veteran's statements made to VA, VA examiners, and private treatment providers regarding his right knee pain, weakness, limitation, and its effect on his daily activities including limiting standing to more than one hour but less than three hours, walking 1/4 mile, and moderately affecting his chores/shopping/exercise/sports/recreation.  The Board has also considered his statements that his right knee is 50 percent less functional during a flare-up.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, knee pathology is not the type of disorder that a lay person can provide competent evidence on the degree of severity.  Thus, the Board finds that the Veteran's statements of severity lack probative value as he is not competent to evaluate the severity of his symptoms. 

Moreover, the Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  

There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In the present case, there has been no showing that the Veteran's disability picture for his right knee disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the periods of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 20 percent for right knee ACL insufficiency must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for right knee ACL insufficiency, is denied. 



____________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


